DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2018/0360343 A1.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.
 

Response to Amendment
The amendment filed on 09/07/2021 has been entered:
Claim 1 – 11 and 13 – 28 remain pending in the application;
Claim 24 – 28 are withdrawn from consideration;


Applicant’s amendment overcomes the 112(b) claim rejection to claim 5 as set forth in the Final Office Action mailed on 06/07/2021. The corresponding 112 claim rejection is withdrawn.


Response to Arguments
Applicant’s remarks submitted on p.8 – 10 with respect to the 112(a) and 112(b) claim rejections have been fully considered and they are persuasive. The corresponding 112 claim rejections are withdrawn.


Applicant’s remarks with respect to the 103 rejections to claim 1 – 11 and 13 – 23 have been fully considered but they are moot in view of new grounds of rejection for the following reasons:

Regarding the 103 rejection to independent claim 1, applicant amended the claim to include limitation “with and without illumination of a third region, different from the first and second regions, with a third set of light pulses”, and submitted on p.10 – 11 that “However, the Examiner has failed to point to any feature of Lee that corresponds to "wherein modulation of the activity of neurons of the third region is disrupted by activation, upon illumination of the third region, of a second light-activated polypeptide expressed by the neurons of the third region." Emphasis added”; “the Examiner has not pointed to any of feature in Lee that could correspond to "measuring, in the second region: a third change in neural activity induced by the first set of light pulses without illumination of the third region; and a fourth change in neural activity induced by the first 
Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection for the following reasons.
First, in general, Lee teaches a method of a targeted area activation with whole-brain fMRI imaging to reveal connectivity of the brain circuitry. The light stimulation is selectively activate/inhibit neurons of interested while measuring activity signals in specific regions (see Lee; [00163], [00179]). Second, as cited in Final Office Action mailed on 06/07/2021, Lee teaches the stimulating PRF region using blue light with and without the yellow light. The activity is measured in PRF and BLA (see Lee; [00230]). The difference between the teaching of Lee and the claimed invention is that the third region illuminated is different from the first and second region.
Since applicant’s amendment changed the scope of claim, new reference Gradinaru et al. (eNpHR: a Natronomonas halorhodopsin enhanced for optogenetic applications; published on 08/02/2008) (hereinafter “Gradinaru”) is introduced in new grounds of rejection to teach the claim limitation in combination with other cited reference. See detail in later 103 rejection.
Gradinaru teaches stimulating a principal cell population with yellow light and in the meanwhile stimulating (with and without) a candidate modulatory cell population 
  Both Lee and Gradinaru teach the underlying idea that selectively targeting light stimulation neural cells will reveal the connectivity information in neural circuits. This is the same as the claimed invention. Lee teaches alternatively on and off illumination light on one region to test local modulation function and Gradinaru teaches alternatively on and off illumination light on another region to test remote modulation function. Both reference teach the method to test modulation function on targeted neural cells. In KSR, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 415-16, 82 USPQ2d at 1395. In this case, by modifying the target region of light stimulation, the modulatory node or cell population can be identified, which is the predictable result of combination.
Thus, applicant’s arguments regarding the 103 rejection to independent claim 1 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the 103 rejections to all corresponding dependent claims, applicant’s remarks submitted on p.11 – 12 rely exclusively on the supposed deficiencies with the rejection of parent claim 1. These remarks are moot in view of new grounds of rejection for the same reasons detailed above.

Overall, applicant’s remarks on p.10 – 12 have been fully considered but they are moot in view of new grounds of rejection. Applicant’s amendments result in new grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 1 – 11 and 13 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (Mapping the functional network of medial prefrontal cortex by combining optogenetics and fMRI in awake rats; published online on 05/20/2015) (hereinafter "Liang") in view of Lee (WO 2013/036965 A2; published on 03/14/2013) and Gradinaru et al. (eNpHR: a Natronomonas halorhodopsin enhanced for optogenetic applications; published on 08/02/2008) (hereinafter “Gradinaru”).

Regarding claim 1, Liang teaches a method for in vivo circuit analysis of a brain of an individual ("Here we combined optogenetic stimulation and functional magnetic resonance imaging {opto-fMRI} to reveal the network of brain regions functionally activated by mPFC outputs in awake rodents." Page 114, Abstract), comprising:
i) illuminating ("… the laser light was alternately turned on …" Page 115, MR experiments) a first region of a brain ("A small craniotomy was made unilaterally over the infralimbic {IL} subdivision of mPFC approximately … an optic fiber {0.4 mm diameter} embedded in a 2.5 mm ceramic ferrule {Thorlabs, 0.39 NA, Newton, NJ} was slowly advanced towards the injection site ..." Page 115, Surgery; here the IL site is the first region) with:
a first set of light pulses ("In block design 1, the laser light was alternately turned on {10 Hz, 10 ms pulses} for 15 s and off for 30 s with a total of three light-on periods interleaved with four light-off periods." Page 115, MR experiments); and

wherein the first region comprises neurons that generate action potentials upon activation, using light pulses of the first and second sets ("As shown in Fig. 7, photo-activation of IL cortex evoked neuronal discharges in both IL cortex …" Page 118 - 119, Neuronal responses to photo-stimulation of IL corte), of a first light-activated polypeptide expressed by the neurons of the first region ("The optrode allowed us to photo-stimulate IL cortex while simultaneously recording extracellular discharges of the local ChR2-expressing neurons that respond to light …" Page 118, Neuronal responses to photo-stimulation of IL corte), wherein the action potentials are generated at a frequency that scales with the temporal pattern of the light pulses of the first and second sets ("Although the IL neuron displayed a high rate of spontaneous activity {~ 30 discharges/s}, each 50-ms light pulse evoked a brief, yet noticeable increase in activity that was followed by a longer period in which spontaneous activity was almost completely suppressed {Fig. 7B}." Page 119, Neuronal responses to photo-stimulation of IL corte);
ii) measuring, in a second region of the brain, different from the first region (see Fig.3, for example region AC is different from the region IL), using functional magnetic resonance imaging (fMRI) scanning of a plurality of brain regions ("Importantly, all of the 
a first change in neural activity induced by the first set of light pulses ("Fig. 4 shows regionally averaged time courses of AC for each paradigm in both awake and anesthetized rats." Page 118, Opto-fMRI activation patterns; see Fig.4); and
a second change in neural activity induced by the second set of light pulses ("Fig. 4 shows regionally averaged time courses of AC for each paradigm in both awake and anesthetized rats." Page 118, Opto-fMRI activation patterns; see Fig.4); 
iii) identifying a dynamic functional connection from the neurons of the first region to neurons of the second region based on a first difference between the first measured change and the second measured change ("Therefore, the current study used opto-fMRI to reveal the functional network that is activated by mPFC in rodents." Page 115, Introduction; "Voxel-wise statistical comparisons of BOLD maps between the awake and anesthetized conditions further confirm significantly stronger activation in widely spread regions in the awake rat ..." Page 117, Opto-fMRI activation patterns).
Liang fails to explicitly teach iv) illuminating the first region by the first set of light pulses, with and without illumination of a third region, different from the first and second regions, with a third set of light pulses, wherein modulation of the activity of neurons of the third region is disrupted by activation, upon illumination of the third region, of a second light-activated polypeptide expressed by the neurons of the third region, wherein the third region comprising neurons whose activity is modulated by activity of the neurons of the first region; v) measuring, in the second region: a third change in neural activity induced by the first set of light pulses without illumination of the third region; and 
However, in the same field of endeavor, Lee teaches iv) illuminating the first region by the first set of light pulses, with and without illumination of a third region with a third set of light pulses ("After that, another experiment with alternating intervals of blue light stimulations with and without the yellow light and with the yellow light will be repeated …" [00230]; here the first set of light is blue light, the third set of light is yellow light), wherein modulation of the activity of neurons of the third region is disrupted by activation, upon illumination of the third region ("… making it possible to drive reliable trains of high frequency action potentials in vivo using ChR2 [ 1 ] and suppress single action potentials within high frequency spike trains using NpHR." [0085]; "… to see if the hemodynamics change at the presence of yellow light which will block the blue light induced activation." [00230]), of a second light-activated polypeptide expressed by the neurons of the third region ("... whereas the NpHR [1] is a chloride pump that activates upon illumination with 580 nm yellow light." [0085]), wherein the third region comprising neurons whose activity is modulated by activity of the neurons of the first region ("The stimulations will be delivered to the PFC …" [00228]; "Cell-attached {top} and whole-cell currentclamp {bottom} traces from hippocampal neurons showin all-optical neural 
v) measuring, in the second region: a third change in neural activity induced by the first set of light pulses without illumination of the third region ("HRF measurements will be performed in the prefrontal cortex {PFC} and the basolateral amygdala {BLA} … The stimulations will be delivered to the PFC while the measurement of the HRF will be in both the PFC and BLA. Signal in all of PFC and BLA will be separately averaged as a measurement of the hemodynamic response." [00228]; "For all the experiments, the HRF will be measured in two regions of interest, PRF and BLA." [00230]; here "all the experiments" include the protocol without yellow light illumination); and
a fourth change in neural activity induced by the first set of light pulses with illumination of the third region by the third set of light pulses ("Signal in all of PFC and BLA will be separately averaged as a measurement of the hemodynamic response." [00228]; "For all the experiments, the HRF will be measured in two regions of interest, PRF and BLA." [00230]; here "all the experiments" include the protocol with yellow light illumination); and
vi) identifying, based on a second difference between the third measured change and the fourth measured change, a modulatory node of the dynamic functional connection, the modulatory node comprising neurons of the third region ("… another experiment with alternating intervals of blue light stimulations with and without the yellow light and with the yellow light will be repeated to verify whether the interleaved hemodynamics resemble the individually measured hemodynamics." [00230]), wherein the neurons of the third region have a functional connection between neurons of the first 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the brain network mapping as taught by Liang with the visualization of neural circuits as taught by Lee. Doing so would make it possible to provide a method which "allows brain circuit to be analyzed and debugged in a systematic manner" (see Lee; [004]).
Liang in view of Lee fails to explicitly teach that the third region is different from the first and second regions.
However, in the same field of endeavor, Gradinaru teaches iv) illuminating the first region by the first set of light pulses, with and without illumination of a third region, different from the first and second regions, with a third set of light pulses (“For example, a principal cell population can be recruited with VChR1/yellow light, in the presence or absence of precisely patterned activity in a candidate modulatory cell type driven by added blue light/ChR2.” Page 135). Both Lee and Gradinaru teach the underlying idea that selectively targeting light stimulation neural cells will reveal the connectivity information in neural circuits. This is the same as the claimed invention. Lee teaches alternatively on and off illumination light on one region to test local modulation function and Gradinaru teaches alternatively on and off illumination light on another region to test remote modulation function. Both reference teach the method to test modulation function on targeted neural cells. In KSR, the Supreme Court reaffirmed principles Id. at 415-16, 82 USPQ2d at 1395. In this case, by modifying the target region of light stimulation, the modulatory node or cell population can be identified, which is the predictable result of combination.
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the brain network mapping as taught by Liang (in view of Lee) with the identifying candidate modulatory cell as taught by Gradinaru. Doing so would make it possible to “allow combinatorial tests of the importance of specific activity patterns in interacting cell types” (see Gradinaru; Page 135).

Regarding claim 2, Liang in view of Lee and Gradinaru teaches all claim limitations, as applied in claim 1, and Liang further teaches wherein the identifying (iii) comprises: calculating the first difference between the first measured change and the second measured change ("The magnitude of the BOLD signal increases in AC was approximately 3–4% for block paradigms and 2% for the event-related paradigm." Page 118, Opto-fMRI activation patterns; see Fig.4);
determining that a first functional connection from the neurons of the first region to the neurons of the second region is a dynamic functional connection when the first measured change and the second measured change are different ("Therefore, the current study used opto-fMRI to reveal the functional network that is activated by mPFC in rodents." Page 115, Introduction; "Voxel-wise statistical comparisons of BOLD maps 

Regarding claim 3, Liang in view of Lee and Gradinaru teaches all claim limitations, as applied in claim 2, and Liang further teaches wherein the first difference is non-linear relative to the difference in the temporal pattern of the first set and second set of light pulses (see Fig.4).

Regarding claim 4, Liang in view of Lee and Gradinaru teaches all claim limitations, as applied in claim 1, and Liang further teaches wherein the first difference is a change in sign (Fig. 4 illustrates BOLD value change for different illumination pattern).

Regarding claim 5, Liang in view of Lee and Gradinaru teaches all claim limitations, as applied in claim 1, and Liang further teaches wherein the different temporal pattern comprises at least one of different frequency or pulse width of the light pulses ("In block design 1, the laser light was alternately turned on {10 Hz, 10 ms pulses} for 15 s and off for 30 s with a total of three light-on periods interleaved with four light-off periods. In block design 2, the laser light was alternately turned on for 30 s {10 Hz, 10 ms pulses} and off for 30 s with three light-on periods interleaved with four light-off periods." Page 115, MR experiments).



Regarding claim 7, Liang in view of Lee and Gradinaru teaches all claim limitations, as applied in claim 6, and Liang further teaches wherein the first internal region of the brain comprises at least a part of a region of prefontal cortex (PFC) ("A small craniotomy was made unilaterally over the infralimbic {IL} subdivision of mPFC approximately … an optic fiber {0.4 mm diameter} embedded in a 2.5 mm ceramic ferrule {Thorlabs, 0.39 NA, Newton, NJ} was slowly advanced towards the injection site ..." Page 115, Surgery; here the IL site is the first region).

Regarding claim 8, Liang in view of Lee and Gradinaru teaches all claim limitations, as applied in claim 1, and Liang further teaches wherein the first region is illuminated with one or more optical fibers configured to transmit the first set and second set of light pulses ("A laser … which was attached to the optic-fiber stub implanted in the rat." Page 115, Optical stimulation setup).

Regarding claim 9, Liang in view of Lee and Gradinaru teaches all claim limitations, as applied in claim 8, and Liang further teaches wherein a volume of the first region illuminated by 

Regarding claim 10, Liang in view of Lee and Gradinaru teaches all claim limitations, as applied in claim 1, and Liang further teaches wherein the first and second regions are anatomically distinct regions of the brain (see Fig.3, for example region AC is different from the region IL).

Regarding claim 11, Liang in view of Lee and Gradinaru teaches all claim limitations, as applied in claim 1, and Liang further teaches wherein the neurons of the first region are excitatory neurons ("… these extracellular responses were mediated by photo-activation of ChR2-expressing terminals that released an excitatory neurotransmitter that, in turn, activated the postsynaptic neurons recorded by the optrode." Page 120, Neuronal responses to photo-stimulation of IL cortex).

Regarding claim 13, Liang in view of Lee and Gradinaru teaches all claim limitations, as applied in claim 1, and Lee further teaches wherein the identifying (vi) comprises: calculating the second difference between the third measured change and the fourth measured change ("HRF measurements will be performed in the prefrontal cortex {PFC} and the basolateral amygdala {BLA} … The stimulations will be delivered to the PFC while the measurement of the HRF will be in both the PFC and BLA. Signal in all of PFC and BLA For all the experiments, the HRF will be measured in two regions of interest, PRF and BLA." [00230]; here "all the experiments" include the protocol with and without yellow light illumination); and
determining whether the neurons of the third region mediate the first measured change ("After that, another experiment with alternating intervals of blue light stimulations with and without the yellow light and with the yellow light will be repeated to verify whether the interleaved hemodynamics resemble the individually measured hemodynamics." [00230]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the brain network mapping as taught by Liang with the visualization of neural circuits as taught by Lee. Doing so would make it possible to provide a method which "allows brain circuit to be analyzed and debugged in a systematic manner" (see Lee; [004]).

Regarding claim 14, Liang in view of Lee and Gradinaru teaches all claim limitations, as applied in claim 13, and Lee further teaches wherein the second difference is smaller in magnitude than the first difference (see Fig.21).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the brain network mapping as taught by Liang with the visualization of neural circuits as taught by Lee. Doing so would make it possible to provide a method which "allows brain circuit to be analyzed and debugged in a systematic manner" (see Lee; [004]).

Regarding claim 15, Liang in view of Lee and Gradinaru teaches all claim limitations, as applied in claim 1, and Lee further teaches wherein the measuring (v) comprises measuring changes in neural activity using electrophysiology ("The electrodes will be placed in the areas of known relevance such as PFC and BLA. The electrode measurements will be made with the same stimulation setup as in the case of fMRI." [00239]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the brain network mapping as taught by Liang with the visualization of neural circuits as taught by Lee. Doing so would make it possible to provide a method which "allows brain circuit to be analyzed and debugged in a systematic manner" (see Lee; [004]).

Regarding claim 16, Liang in view of Lee and Gradinaru teaches all claim limitations, as applied in claim 1, and Lee further teaches wherein the third brain region is a second internal region of the brain ("The stimulations will be delivered to the PFC …" [00228]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the brain network mapping as taught by Liang with the visualization of neural circuits as taught by Lee. Doing so would make it possible to provide a method which "allows brain circuit to be analyzed and debugged in a systematic manner" (see Lee; [004]).

Regarding claim 17, Liang in view of Lee and Gradinaru teaches all claim limitations, as applied in claim 16, and Lee further teaches wherein the second internal region of the brain 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the brain network mapping as taught by Liang with the visualization of neural circuits as taught by Lee. Doing so would make it possible to provide a method which "allows brain circuit to be analyzed and debugged in a systematic manner" (see Lee; [004]).

Regarding claim 18, Liang in view of Lee and Gradinaru teaches all claim limitations, as applied in claim 1, and Lee further teaches wherein the third region is illuminated with one or more optical fibers configured to transmit the third set of light pulses ("… a fiber-optic system was developed that is suitable for delivering light in-vivo to both superficial and deep brain structures. In this approach, a thin optical fiber {approximately 0.1 to 0.2 mm in diameter} is inserted through a cannula guide …" [00198]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the brain network mapping as taught by Liang with the visualization of neural circuits as taught by Lee. Doing so would make it possible to provide a method which "allows brain circuit to be analyzed and debugged in a systematic manner" (see Lee; [004]).

Regarding claim 19, Liang in view of Lee and Gradinaru teaches all claim limitations, as applied in claim 1, and Liang further teaches wherein the first and second regions are 


Regarding claim 20, Liang in view of Lee and Gradinaru teaches all claim limitations, as applied in claim 1, and Liang further teaches wherein the first light-activated polypeptide is a light-activated ion channel ("The optrode allowed us to photo-stimulate IL cortex while simultaneously recording extracellular discharges of the local ChR2-expressing neurons that respond to light …" Page 118, Neuronal responses to photo-stimulation of IL corte; here ChR2 is ion channel).

Regarding claim 21, Liang in view of Lee and Gradinaru teaches all claim limitations, as applied in claim 1, and Lee further teaches wherein the second light-activated polypeptide is a light-activated ion pump ("... whereas the NpHR [1] is a chloride pump that activates upon illumination with 580 nm yellow light." [0085]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the brain network mapping as taught by Liang with the visualization of neural circuits as taught by Lee. Doing so would make it possible to provide a method which "allows brain circuit to be analyzed and debugged in a systematic manner" (see Lee; [004]).

Regarding claim 22, Liang in view of Lee and Gradinaru teaches all claim limitations, as applied in claim 1, and Liang further teaches wherein the individual is a mammal ("Adult male 

Regarding claim 23, Liang in view of Lee and Gradinaru teaches all claim limitations, as applied in claim 1, and Liang further teaches wherein the individual is anesthetized ("Each rat was imaged twice in the awake state and then once during anesthesia …" Page 115, MR experiments).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793